DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 12-22 are objected to because of the following informalities:
Claim 12 recites the limitation "and/or". It is suggested to clarify the use of words instead of "/".
Claims 13-21 are also objected for the same reason as set forth above in claim 12.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 23, 27, and 30 recite “means for receiving” (in lines 3, 3, and 1 respectively) coupled with functional language neither reciting sufficient structure to achieve the function nor is it preceded by a structural modifier. The corresponding structure can be found on figure 2 and ¶46.
Claim 23 recites “means for estimating” (in line 4) coupled with functional language neither reciting sufficient structure to achieve the function nor is it preceded by a structural modifier. The corresponding structure can be found on figure 2 and ¶46.
Claims 23, 25, and 28 recite “means for quantizing” (in lines 6, 1, and 2 respectively) coupled with functional language neither reciting sufficient structure to achieve the function nor is it preceded by a structural modifier. The corresponding structure can be found on figure 2 and ¶46.
Claims 23, 26, 27, and 29 recite “means for reporting” (in lines 8, 1-2, 5, and 1 respectively) coupled with functional language neither reciting sufficient structure to achieve the function nor is it preceded by a structural modifier. The corresponding structure can be found on figure 2 and ¶46.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7, 9-12, 18, 20-23, and 29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hadani et al. US 2022/0321181 A1 (hereinafter referred to as “Hadani”).
As to claims 1, 12, and 23, Hadani teaches a method of wireless communication by a user equipment (UE) (¶198: feedback method by a UE), comprising:
receiving, from a base station, a plurality of reference signals (¶¶130 and 200: receive pilot signals from hub);
estimating a channel based on the plurality of reference signals, the channel comprising a plurality of channel paths (¶¶130 and 201-202: estimate the channel based on the received pilot signals, the channel comprising a plurality of rays/bins each having their own LoS or NLoS path);
quantizing an angle of arrival (AoA) of each of the plurality of channel paths into one of a plurality of quantization levels (¶¶130-132, 145-146, 203, and 504: quantize the channel estimate/AoA of each ray/bin to a level of quantization); and
reporting to the base station a quantized angle of arrival, and at least one of a delay or a power level for the quantized angle of arrival (¶¶130-132, 145-146, and 203: report to the hub the quantized channel estimate/AoA and at least a delay of the quantized channel estimate/AoA).
As to claims 7, 18, and 29, Hadani teaches the method of claim 1, further comprising reporting the quantized angle of arrival, and the at least one of the delay or the power level for a quantization level in response to the power level of the quantization level exceeding a threshold (¶¶143, 153 and 158: based on detected energy exceeding a threshold).
As to claims 9 and 20, Hadani teaches the method of claim 1, in which the reporting is periodic, semi-persistent, or aperiodic (¶470: periodic).
As to claims 10 and 21, Hadani teaches the method of claim 1, in which the reporting occurs in response to a base station request (¶¶200 and 667: BS seeks to acquire channel knowledge by transmitting pilots so that UE will transmit feedback).
As to claims 11 and 22, Hadani teaches the method of claim 1, in which the power level comprises a combined received power level of channels within the one quantization level (¶¶130-132, 145-146, and 275: combined channel estimate/received power level of channels within the quantization level).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 6, 13, 17, 24, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hadani in view of Uwaechia et al. “A Comprehensive Survey on Millimeter Wave Communications for Fifth-Generation Wireless Networks: Feasibility and Challenges” (hereinafter referred to as “Uwaechia”).
As to claims 2, 13, and 24, Hadani teaches the method of claim 1.
Although Hadani teaches “The method of claim 1,” Hadani does not explicitly disclose “a quantity of the plurality of quantization levels is based on a quantity of antenna elements at the UE”.
	However, Uwaechia teaches a quantity of the plurality of quantization levels is based on a quantity of antenna elements at the UE (page 62394: number of quantization bits based on number of ADCs/DACs in the antenna array (i.e. number of antenna elements)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Hadani by including “a quantity of the plurality of quantization levels is based on a quantity of antenna elements at the UE” as taught by Uwaechia because it provides Hadani’s method with the enhanced capability of reducing hardware cost (Uwaechia, page 62394).
As to claims 6, 17, and 28, Hadani teaches the method of claim 1.
Although Hadani teaches “The method of claim 1,” Hadani does not explicitly disclose “the plurality…angle of arrival”.
	However, Uwaechia the plurality of quantization levels are three- dimensional quantization levels and the quantizing occurs jointly over an azimuth angle of arrival and an elevation angle of arrival (pages 62385-62387: 3D channel model considering joint quantization over azimuth AoA and elevation AoA).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Hadani by including “the plurality…angle of arrival” as taught by Uwaechia because it provides Hadani’s method with the enhanced capability of enhancing spectral efficiency (Uwaechia, pages 62385-62387).

Claim(s) 3, 14, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hadani in view of Wang et al. US 2020/0302187 A1 (hereinafter referred to as “Wang”).
As to claims 3, 14, and 25, Hadani teaches the method of claim 1.
Although Hadani teaches “The method of claim 1,” Hadani does not explicitly disclose “the quantizing…the neural network”.
	However, Wang teaches the quantizing occurs with a neural network, the neural network outputting the quantized angle of arrival based on a function of a received signal input to the neural network (¶¶119 and 123: the channel information being AoA is quantized with a neural network).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Hadani by including “the quantizing…the neural network” as taught by Wang because it provides Hadani’s method with the enhanced capability of applying the AoA quantization to a neural network (Wang, ¶¶119 and 123).

Claim(s) 4, 15, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hadani in view of Nallampatti Ekambaram et al. US 2022/0158702 A1 (hereinafter referred to as “Nallampatti Ekambaram”).
As to claims 4, 15, and 26, Hadani teaches the method of claim 1.
Although Hadani teaches “The method of claim 1,” Hadani does not explicitly disclose “the reporting is via a physical uplink control channel (PUCCH) or via a media access control-control element (MAC-CE)”.
	However, Nallampatti Ekambaram teaches the reporting is via a physical uplink control channel (PUCCH) or via a media access control-control element (MAC-CE) (¶¶54-55: perform reporting using MAC CE signaling).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Hadani by including “the reporting is via a physical uplink control channel (PUCCH) or via a media access control-control element (MAC-CE)” as taught by Nallampatti Ekambaram because it provides Hadani’s method with the enhanced capability of performing reporting using appropriate signaling (Nallampatti Ekambaram, ¶¶119 and 123).

Claim(s) 5, 16, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hadani in view of Huang et al. US 2021/0367656 A1 (hereinafter referred to as “Huang”).
As to claims 5, 16, and 27, Hadani teaches the method of claim 1.
Although Hadani teaches “The method of claim 1,” Hadani does not explicitly disclose “transmitting a UE…quantization format”.
	However, Huang teaches transmitting a UE capability for angular resolution (¶128: terminal reports UE capability resulting in indication information);
receiving a quantization format based on transmitting the UE capability (¶¶140 and 150: receiving quantization accuracy indication  based on the UE capability indication); and
reporting the quantized angle of arrival, and the at least one of the delay or the power level to the base station based on the quantization format (¶¶142-143 and 152: terminal reports according to the indicated quantization accuracy).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Hadani by including “transmitting a UE…quantization format” as taught by Huang because it provides Hadani’s method with the enhanced capability of quantizing at an accuracy based on the UE’s capability (Huang, ¶¶128-154).

Claim(s) 8, 19, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hadani in view of Kangas et al. “Positioning in LTE” (hereinafter referred to as “Kangas”).
As to claims 8, 19, and 30, Hadani teaches the method of claim 7.
Although Hadani teaches “The method of claim 7,” Hadani does not explicitly disclose “receiving, from the base station, a configuration for the threshold”.
	However, Kangas teaches receiving, from the base station, a configuration for the threshold (pages 1196-1199: receive, from network, assistance information describing PRS configuration including threshold for comparing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Hadani by including “receiving, from the base station, a configuration for the threshold” as taught by Kangas because it provides Hadani’s method with the enhanced capability of performing a fine search if the threshold is exceeded (Kangas, pages 1196-1199).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zhu et al., “Auxiliary Beam Pair Enabled AoD and AoA Estimation in Closed-Loop Large-Scale mmWave MIMO Systems”
Alevizos et al., “Limited Feedback Channel Estimation I n Massive MIMO with Non-uniform Directional Dictionaries”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN T VAN ROIE/Primary Examiner, Art Unit 2469